—Order unanimously affirmed without costs. Memorandum: Contrary to the contention of petitioner, Family Court did not abuse its discretion in denying his request for a continuance to enable him to secure an expert witness on paternity evaluation reports (see, Stoves & Stones v Rubens, 237 AD2d 280; Insl-X Prods. Corp. v F & K Supply, 228 AD2d 478; Michaels v Dalimonte, 121 AD2d 370). (Appeal from Order of Erie County Family Court, Townsend, J. — Paternity.) Present — Pine, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.